DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/31/2021, 07/10/2020 and 05/28/2020 have been considered by the Examiner.

Claim Objections
Claim(s) 3 are objected to because of the following informalities:  
Claim(s) 3 recite a phrase “an frequency-division operation”. The Examiner suggests amending the phrase to recite “a frequency-division operation” to restore clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Fechner et al. (US 20130341521; hereinafter Fechner) in view of Boie et al. (US 20070215805).
Regarding claim 1, Fechner teaches in figure(s) 1-8 a sensing device comprising: 
a plurality of infrared thermosensitive elements (12C, 12B, 12; figs. 1,7) arranged in an array, wherein each of the plurality of infrared thermosensitive elements has a resistance value which changes with a temperature of the infrared thermosensitive element by absorbing infrared radiation and generates a sensing voltage corresponding to the resistance value (para. 28 - Radiation sensitive cell 12 may have or be set to an initial electrical resistance, and may vary in resistance in response to radiation 11 incident on radiation sensitive cell 12; infrared wavelengths); and 
a plurality of resistor-capacitor (RC) oscillators (oscillators 13; 13C, 13B; figs. 1,7) coupled to the plurality of infrared thermosensitive elements to receive the corresponding sensing values, respectively (para. 18 - Radiation sensitive oscillator 13 also includes a ground terminal 16 and a cell output terminal 20 that are both connected to the radiation sensitive cell 12), 

    PNG
    media_image1.png
    729
    485
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    775
    444
    media_image2.png
    Greyscale

wherein each of the plurality of RC oscillators generates a digital sensing signal (counted signals @ 26) according to the corresponding sensing value, and each of the plurality of RC oscillators is disposed under the corresponding infrared thermosensitive element.
Fechner does not teach explicitly to indicate the temperature of the corresponding infrared thermosensitive element.
However, Boie teaches in figure(s) 1-10 to indicate the temperature of the corresponding infrared thermosensitive element (para. 3 - to obtain a sensitive temperature measurement from each bolometer; fig. 8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fechner by having to indicate the temperature of the corresponding infrared thermosensitive element as taught by Boie in order to provide a measure of an effect of radiation as evidenced by "bolometer is arranged to work in that an electrical characteristic of the diode, e.g., the temperature dependence of its current-voltage (I-V) curve, is used as the basis for measuring temperature" (abstract).

Regarding claim 2, Fechner in view of Boie teaches the sensing device as claimed in claim 1, 
Boie additionally teaches in figure(s) 1-10 wherein each of the plurality of infrared thermosensitive elements is implemented by a thermistor bolometer (para. 2 - bolometer typically has a thermistor).

Allowable Subject Matter
Claim(s) 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior arts of record do not fairly teach or suggest “further comprising: a plurality of digital output circuits coupled to the plurality of RC oscillators to receive the corresponding digital sensing signal respectively, wherein each of the plurality of digital output circuits performs an frequency-division operation on the corresponding digital sensing signal with a frequency-division parameter to generate a frequency-division signal and counts a half of a period of the frequency-division signal to generate a half-period count value; and a digital control circuit coupled to the plurality of digital output circuits to receive the half-period count values and generating temperature values according to the half-period count values” including all of the limitations of the base claim and any intervening claims.

Regarding claim 12, the prior arts of record do not fairly teach or suggest “wherein each of the plurality of RC oscillators comprises: a first switch coupled between a voltage source and a first node and controlled by a first control signal; a second switch coupled between the first node and a ground and controlled by a second control signal, wherein the corresponding infrared thermosensitive element is coupled between the first node and a second node; a capacitor coupled between the second node and the ground, wherein a sensing voltage is generated at the second node; a comparison and latch circuit receiving the sensing voltage and comparing the sensing voltage with an upper threshold voltage and a lower threshold voltage to generate a first comparison signal and a second comparison signal, wherein the first comparison signal represents a comparison result between the upper threshold voltage and the sensing voltage, the second comparison signal represents a comparison result between the lower threshold voltage and the sensing voltage, and the comparison 18 and latch circuit comprises: an SR flip-flop having a set terminal receiving the first comparison signal, a reset terminal receiving the second comparison signal, and an output terminal generating an enable signal; and a clock control circuit receiving the enable signal and generating the first control signal and the second control signal according to the enable signal, wherein a first duration in which the first switch is turned on by the first control signal does not overlap a second duration in which the first switch is turned on by the first control signal, and wherein the first control signal serves as the digital sensing signal” including all of the limitations of the base claim and any intervening claims.
Claim(s) 4-11 and 13 are objected for dependent upon the objected base claim(s).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See the List of References cited in the US PT0-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/

Primary Examiner, Art Unit 2868